  Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 1 of 14 PageID #: 840




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 VLADIMIR DOBROSMYLOV,

                                Plaintiff,

                   -v-

 DESALES MEDIA GROUP, INC., the                    Civil Action No. 1:19-cv- 05122 (BMC)
 ROMAN CATHOLIC DIOCESE OF
 BROOKLYN, and MONSIGNOR KIERAN
 HARRINGTON,

                              Defendants.




          REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND IN OPPOSITION TO
         PLAINTIFF’S REQUEST FOR PARTIAL SUMMARY JUDGMENT




                                             HUGHES HUBBARD & REED LLP
                                                 Ned H. Bassen
                                                 Miles Orton
                                             One Battery Park Plaza
                                             New York, New York 10004-1482
                                             (212) 837-6000

                                             Attorneys for Defendant DeSales Media
                                             Group, Inc.




97149017_7
     Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 2 of 14 PageID #: 841




                                                   TABLE OF CONTENTS

                                                                                                                                      Page

I.        DEFENDANT DESALES IS ENTITLED TO SUMMARY JUDGMENT ON
          PLAINTIFF’S OVERTIME CLAIM. ............................................................................. 1

          A.        No Genuine Issue of Material Fact Exists as to Plaintiff’s Status as a Creative
                    Professional. ........................................................................................................ 2

          B.        Plaintiff’s Opposition Is about Irrelevant Non-Primary Duties. ............................ 4

          C.        Plaintiff Introduces and Seeks to Rely on an Incomplete And
                    Mischaracterized Factual Record. ........................................................................ 5

          D.        Some of Plaintiff’s New Statements are Undisputed and Demonstrate the
                    Creative Nature of His Duties. ............................................................................. 8

          D.        The Caselaw Relied on By Plaintiff is Unavailing. .............................................. 9

II.       DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON
          PLAINTIFF’S WAGE STATEMENT REQUIREMENT CLAIM. ............................... 10

CONCLUSION ........................................................................................................................ 10




                                                                      i
97149017_7
  Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 3 of 14 PageID #: 842




                                                   TABLE OF AUTHORITIES

                                                                                                                                       Page(s)

Cases

Clougher v. Home Depot U.S.A., Inc., 696 F. Supp. 2d 285 (E.D.N.Y. 2010)............................ 13

Indergit v. Rite Aid Corp., No. 08 CIV. 11364 (PPG), 2010 WL 1327242
   (S.D.N.Y. Mar. 31, 2010) ................................................................................................... 13

Kadden v. VisuaLex, LLC, 910 F. Supp. 2d 523 (S.D.N.Y. 2012).............................................. 13

Seok Hwi Cha v. YP’s Kani, Inc., 317 F. Supp. 3d 1215 (N.D.Ga.2018) ................................... 13

Statutes and Rules

FLSA .................................................................................................................................... 8, 14

Local Civil Rule 56.1 ................................................................................................................. 7

NY Labor Law ......................................................................................................................... 14

Regulations

29 C.F.R. § 541.302 (2019) ................................................................................................... 8, 13

29 C.F.R. § 541.700 (2019) ........................................................................................................ 8

Defining and Delimiting the Exemptions for Executive, Administrative, Professional,
   Outside Sales and Computer Employees, 69 Fed. Reg. 22122 (Apr. 23, 2004) .................... 13




                                                                        ii
97149017_7
Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 4 of 14 PageID #: 843




        Defendant DeSales Media Group, Inc. (“Defendant DeSales”) respectfully submits this

reply memorandum of law in further support of its motion for summary judgment (ECF Nos. 31-

34) and in opposition to Plaintiff’s request for partial summary judgment. Plaintiff’s papers (ECF

Nos. 35-37) fail to raise any genuine dispute of material fact to defeat Defendant DeSales’

summary judgment motion. Plaintiff has admitted that Defendant DeSales’ Statement of

Undisputed Facts are largely correct1 and does not argue that these facts fail to make the case

that Plaintiff’s job qualified for the overtime creative professional exemption. Rather, Plaintiff

simply ignores the creative professional facts as if they do not exist and focuses only on the parts

of his job that were non-creative. Plaintiff asserts that up to 40 percent of his job was non-

creative. There is no dispute as to that. Nor does there need to be one for Defendant DeSales to

be entitled to summary judgment. The requirement for the overtime exemption is that Plaintiff’s

primary duty was as a creative professional. Given that 60 percent of his job were creative

professional duties, Defendant DeSales properly classified Plaintiff as exempt from overtime and

respectfully submits that this Court ought to grant Defendant DeSales summary judgment herein

and deny Plaintiff’s motion for partial summary judgment.

I.      DEFENDANT DESALES IS ENTITLED TO SUMMARY JUDGMENT ON
        PLAINTIFF’S OVERTIME CLAIM.

        Defendant Desales is entitled to summary judgment on Plaintiff’s overtime claim because

Plaintiff has not raised a genuine issue of material fact as to Defendant DeSales having classified

him as a creative professional exempt from overtime. Indeed, Plaintiff has admitted that

Defendant DeSales’ Statement of Undisputed Facts are largely correct. These undisputed facts

establish that Plaintiff’s primary duty was as a creative professional. Plaintiff’s opposition does



1
     Plaintiff would be hard pressed not to so admit given that DeSales’ undisputed facts are
     based on Plaintiff’s own deposition testimony and contemporaneous documents.


97149017_7
Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 5 of 14 PageID #: 844

                                                                                                       2


nothing other than argue about the minority of Plaintiff’s non-creative job duties. These are

irrelevant given that Plaintiff has admitted that Plaintiff’s non-creative job duties constituted no

more than up to 40 percent of Plaintiff’s job.

        A.     No Genuine Issue of Material Fact Exists as to Plaintiff’s Status as a Creative
               Professional.

        The concededly undisputed facts established that Defendant DeSales properly classified

Plaintiff’s job as exempt as a creative professional because Plaintiff’s primary job duty required

invention, imagination, originality, and talent in video editing and graphic arts.

        Plaintiff admits—as he must, because it comes from his own deposition testimony and

contemporaneous documents—that his job duties as Lead Video Editor and Graphic Artist

required Plaintiff to set the overall stylistic standard for the Currents News program, create

original graphics, fix errors and fill in gaps in a very short period of time to create a 25 minute

program. Unlike a larger news operation, Plaintiff exercised these job duties on a constant basis

because, as Plaintiff testified at deposition, the recording of Currents News was never smooth,

and accordingly, as he also admitted at deposition, Plaintiff’s work was “vital” to the appearance

and substance of Currents News. (Pl.’s Rule 56.1 Counterstatement of Undisputed Material Facts

(“Pl.’s Counterstatement”) ¶¶ 17, 18, 24, ECF No. 39.) Thus, Plaintiff’s primary job duty

required invention, imagination, originality, and talent in graphic arts and video editing. His job

duty, as Plaintiff admitted at deposition, was to edit—fixing errors and gaps, creating words,

changing and adding information, and weaving video pieces together with original graphics that

he created, in an error free and seamless way, all in a very short period of time. Plaintiff

concedes that his job duties also included responsibility for developing an overall product

standard for the news program and ensuring that the news programs were always consistent in




97149017_7
Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 6 of 14 PageID #: 845

                                                                                                     3


style, timing and quality, given input from different reporters and other video news sources.2 (Id.

¶¶ 15, 17, 25.) Plaintiff‘s job duties made him responsible for the overall look of the production

of video and graphic elements that went into the newscast each day.

        Plaintiff also concedes, as he must, that in addition to his pre-production, production, and

post-production efforts on Currents, Plaintiff participated in the story-development stage. He

admitted in his deposition that his job duties included pitching stories for Currents News drawing

from his own life experiences and sharing ideas during the morning team meeting. (Id. ¶ 26.)

Plaintiff’s job duties also extended to promotions for Defendant DeSales’ weekly newspaper,

“The Tablet,” which Plaintiff was responsible for designing and creating a 30-second promotion

for each week. (Id. ¶¶ 29-30.) Plaintiff created the graphics and animations for the weekly

promotion, combining voiceover pieces and pages into a unified and finished product. (Id. ¶¶ 30-

31.)

        As mentioned, Plaintiff has admitted that Defendant DeSales’ Statement of Undisputed

Facts are indeed largely undisputed. (Pl.’s Mem. in Opp. to Desales’ Mot. and in Support of Pl.’s

Request for Summary Judgement Under Rule 56(f)(1) (“Opp.”), 2, ECF No. 35.) Plaintiffs’

Counterstatement explicitly admits most of DeSales’ facts as undisputed, and with respect to the

handful of facts Plaintiff only partially admits, Plaintiff’s purported denials are generally

grounded in picayune semantics, rather than substantive disagreements with the record facts.

(See Def. DeSales’ Reply to Pl.’s Local Civil Rule 56.1 Counter-Statement of Undisputed




2
    Plaintiff admits the relevant undisputed facts regarding Plaintiff setting the stylistic standard,
    but inexplicably and falsely states in a footnote appended to a sentence on a completely
    different topic: “Moreover, Defendants in their moving papers do not argue that [Plaintiff
    being tasked with drafting a style guide] was a creative task for purposes of the exemption.”
    (Opp., 6, n2.) This is simply untrue.


97149017_7
Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 7 of 14 PageID #: 846

                                                                                                    4


Material Facts and Response to Pl.’s Statement of Additional Material Facts (“Def. DeSales’

Counterstatement”) 15, 23, 25, 28, 31.)

        Instead of trying to explain away Defendant DeSales’ largely undisputed facts, Plaintiff

simply ignores them. Rather, Plaintiff has added 66 additional material facts that fall into two

categories. First, they relate to the non-primary portion of Plaintiff’s job duties—the non-creative

portion—and thus are not material. Indeed, they are not even relevant because Plaintiff has

admitted that they comprised at most 40 percent of his job. Second, some of Plaintiff’s additional

facts do relate to Plaintiff’s primary duty and, if anything, actually show that Defendant DeSales

properly classified Plaintiff as an exempt creative professional employee. Moreover, Plaintiff

introduces and seeks to rely on an incomplete and mischaracterized factual record, cherry-

picking and misrepresenting select portions of deposition answers without providing the full

answer.

        B.     Plaintiff’s Opposition Is about Irrelevant Non-Primary Duties.

        First, Plaintiff spends considerable time in his Opposition and Counterstatement

discussing duties that admittedly occupied the minority of Plaintiff’s time. (See, e.g., Opp., 2 (“It

is undisputed that 30-40% of Plaintiff’s time working for DeSales as a video editor was spent on

work such as downloading videos, filling out forms, and keeping track of things.”).) Whether or

not an employee qualifies as a creative professional under the FLSA, however depends on his or

her “primary duty.” 29 C.F.R. § 541.302(a) (2019). “Primary duty,” for purposes of FLSA

exemptions means

               the principal, main, major or most important duty that the
               employee performs. Determination of an employee's primary duty
               must be based on all the facts in a particular case, with the major
               emphasis on the character of the employee's job as a whole.
               Factors to consider when determining the primary duty of an
               employee include, but are not limited to, the relative importance of
               the exempt duties as compared with other types of duties; the


97149017_7
Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 8 of 14 PageID #: 847

                                                                                                     5


               amount of time spent performing exempt work; the employee's
               relative freedom from direct supervision; and the relationship
               between the employee's salary and the wages paid to other
               employees for the kind of nonexempt work performed by the
               employee.

29 C.F.R. § 541.700(a) (2019).

        Plaintiff’s reliance on the portions of his duties to which he devoted the minority of his

time is thus misplaced. The relevant standard for establishing that Plaintiff was a creative

professional under the FLSA is his primary duty. Because Plaintiff has admitted that Defendant

DeSales’ Undisputed Statement of Facts—detailing the creative aspects occupying the majority

of his job—are largely undisputed, his focus on tasks that occupied the minority of his job are

simply irrelevant to Defendant DeSales’ motion for summary judgment.

        C.     Plaintiff Introduces and Seeks to Rely on an Incomplete And
               Mischaracterized Factual Record.

        Plaintiff’s Opposition takes pains to ignore or mischaracterize aspects of the factual

record that clearly demonstrates the creative nature of Plaintiff’s job as Lead Video Editor and

Graphic Designer.

        As an illustrative example, among the “Statements of Additional Material Fact” Plaintiff

introduces and relies on, he cites to deposition testimony by Vito Formica, DeSales’ Executive

Director of News, Content & Development, pursuant to which Formica testified that 30 to 40%

of Plaintiff’s time working for DeSales was spent “downloading videos, filling out forms, and

keeping track of things,” and that Formica did not view these as “creative” tasks. (Pl.’s

Counterstatement ¶¶ 37-38.) Plaintiff distorts the record with respect to Formica’s testimony

about the other 70 to 60% of Plaintiff’s time, characterizing this in his Counterstatement as

“Sixty to seventy percent of Plaintiff’s time working for Currents News was spent editing videos,

creating graphics, pitching stories, creating a style guide, and ensuring the Currents News



97149017_7
Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 9 of 14 PageID #: 848

                                                                                                6


program met DeSale’s [sic] production standard.” (Pl.’s Counterstatement ¶ 39 (citing Formica

Tr. at 153:5-15).) Plaintiff’s statement and citation omits the key portion of this exchange,

including the question preceding this exchange, pursuant to which Formica testified that he

viewed 60 to 70% of Plaintiffs’ job as creative:

                       17 Q Now, in the course of your
                       18 testimony you have mentioned various
                       19 creative aspects of Vlad's job. Tell us
                       20 what percentage of his job included
                       21 creative duties.
                       22 A I would say between 60 and 70
                       23 percent.
                       ….
                       23 Q So before we took a break,
                       24 Mr. Bassen asked you what percentage of
                       25 Vlad's work you considered creative. I
                       2 believe your response was 60 to 70
                       3 percent. Is that accurate?
                       4 A Yes.
                       5 Q Well, creative is a descriptive
                       6 term. What are you describing when you
                       7 say -- what do you mean by 60 or 70
                       5 Q Well, creative is a descriptive
                       6 term. What are you describing when you
                       7 say -- what do you mean by 60 or 70
                       8 percent of his work was creative?
                       9 A Pitching stories, using the
                       10 tools that he's been trained on to create
                       11 unique graphics, the video that he is in
                       12 charge of not only editing but making sure
                       13 it meets the standards, creating the style
                       14 guide, and I am not sure if I said this
                       15 already, but pitching stories as well.

(Bassen Supplemental Decl., Ex. 13 (Formica Tr. at 151:17-23; 152:23-153:15.) Plaintiff is thus

cherry-picking the portion of Formica’s answer that he wishes to rely on, concealing and

ignoring the full answer, pursuant to which Formica’s testimony—consistent with Plaintiff’s own

testimony and contemporaneous documents, as detailed in Defendant DeSales’ motion for

summary judgment—confirms that the majority of Plaintiff’s time was spent on creative duties.



97149017_7
Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 10 of 14 PageID #: 849

                                                                                                      7


        In another example, Plaintiff attempts to bring his own importance in creating the Tablet

Promo into question by offering as undisputed the statement that “[t]he Table [sic] Promo could

not be created without the input of Mike Pell, and was not created when Mike Pell was

unavailable to assist Plaintiff.” (Pl.’s Counterstatement ¶ 96.) In the email Plaintiff cites to,

however, Cedric Chen writes “Vladimir produces the Tablet promo (we do not produce it when

either he is on vacation – or Mike Pell is unavailable).” (Id. (citing DiGiulio Decl., Ex. F)

(emphasis added).) Plaintiff attempts to rely on the document to establish the importance of Pell

to the Tablet promo, without any acknowledgment of Plaintiff’s equal or greater importance as

the actual producer of the promo, notwithstanding the plain language of the document.

        In other portions of the Counterstatement, Plaintiff attempts to mischaracterize the record

by literally putting words into the mouth of DeSales. For example, in his Counterstatement,

Plaintiff takes pains to characterize Plaintiff’s role in creating the DeSales style guide as

“memorializ[ation].” (Def. Desales’ Counterstatement ¶¶ 75-76.) In the three sections of the

Formica transcript that Plaintiff cites for this characterization, Formica consistently states that

Plaintiff was responsible for creating and did in fact create a style guide for DeSales Media

Group style guide. (DiGiulio Decl., Ex.A (Formica Tr. at 63:5-14, 64:7-16, 155:4-156:6).) The

only use of the word “memorialize” during deposition came from Plaintiff’s counsel, and was

not repeated, and instead refuted by Formica on behalf of DeSales. In Formica’s words,

Plaintiff’s work on the style guide was intended “to clarify[] certain things that were already

being put to use by the department” as well as “create[] some new styles for categories that were

not mentioned in previous discussions with the group.” (Bassen Supplemental Decl., Ex. 13

(Formica Tr. at 156:7-157:10).) Plaintiff’s reduction of “creation” to “memorialization” is a

blatant attempt to mischaracterize the creative nature of this duty.




97149017_7
Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 11 of 14 PageID #: 850

                                                                                                       8


        Plaintiff also attempts to use a deceptive and disingenuous negative inference to further

diminish Plaintiff’s creative role. In his Opposition, Plaintiff asserts that he was not responsible

for creating or reporting stories. (Opp. at 16 (citing Pl.’s Counterstatement ¶¶ 79-86).) The only

one of these paragraphs applicable to the creation or reporting of stories is the statement that

“DeSales employs reporters that were [sic] responsible for creating news stories and news

content for Currents News.” (Pl.’s Counterstatement ¶ 86.) Plaintiff cites as a basis for this

statement three sections of the Formica transcript, none of which state, as Plaintiff does in his

Opposition, that Plaintiff was not responsible for creating or reporting stories. (See id. (citing

(DiGiulio Decl., Ex. A (Formica Tr. at 14:10-15:21, 73:18-74:7, 110:17-21).) As noted above,

the facts demonstrating Plaintiff’s creative contributions to the Currents News program are

largely undisputed.


        D.     Some of Plaintiff’s New Statements are Undisputed and Demonstrate the
        Creative Nature of His Duties.

        Despite Plaintiff’s widespread reliance on irrelevant portions of the record and efforts to

mischaracterize it, some of his new proposed undisputed statements properly focus on his

primary creative duties and correctly add detail to the creative nature of Plaintiff’s role.

Defendant DeSales admits these as undisputed and they in fact support its determination that

Plaintiff was a creative professional, and thus support Defendant DeSales’ Motion for Summary

Judgment.

        This includes, for example, the statement that Plaintiff’s duty when ensuring that the

Currents News show met DeSales’ production standards entailed monitoring the video content

that was submitted by other Currents News staff members or that was taken from other video

news sources to ensure it had a consistent look and feel, as well as other statements regarding

Plaintiff’s responsibility for creating a consistent look and feel of Currents video content


97149017_7
Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 12 of 14 PageID #: 851

                                                                                                      9


generally and also of the Tablet promo specifically. (Def. DeSales’ Counterstatement ¶¶ 44, 74,

76, 90.) “Look and feel” is a description of style, tone, and substance.

        Moreover, even as Plaintiff attempts to diminish his own importance to the creation of

the look and feel of the Currents News content by attempt to replace the word “create” with

“memorialize,” as described above, Plaintiff admits that he was tasked with that very job, when

he discusses his work in creating a style guide. (See Def. DeSales’ Counterstatement ¶¶ 75-77.)


        D.     The Caselaw Relied on By Plaintiff is Unavailing.

        Plaintiff seeks to rely on inapposite caselaw. As previously noted, determination of an

employee’s “primary duty” is a “highly fact-intensive inquiry that is to be made on a case-by-

case basis in light of the totality of the circumstances.” Indergit v. Rite Aid Corp., No. 08 CIV.

11364 (PPG), 2010 WL 1327242, at *5 (S.D.N.Y. Mar. 31, 2010) (internal quotation marks

omitted) (quoting Clougher v. Home Depot U.S.A., Inc., 696 F. Supp. 2d 285, 290 (E.D.N.Y.

2010)); see also 29 C.F.R. § 541.302(c) (“Determination of exempt creative professional status,

therefore, must be made on a case-by-case basis.”).

        For example, although Plaintiff claims that the Plaintiff’s job duties are similar to the

Plaintiff’s in Kadden v. VisuaLex, LLC, this is belied by a vital part of the court’s decision. 910

F. Supp. 2d 523 (S.D.N.Y. 2012). The Kaden court explicitly based its decision partly on

whether the Plaintiff herself created graphics. Id. at 538. The court found that the majority of her

time was spent “proofing” and “revising” graphics that other people created, and in the limited

instances where Kadden was “creating” graphics, her job was dependent on “intelligence,

diligence, and accuracy,” rather than imagination or originality. Id. at 538-39. The record

reflected that the job was “NOT a graphics design position.” Id. at 538. This obviously contrasts

with the present case, in which one of Plaintiff’s primary duties was the creation of graphics.



97149017_7
Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 13 of 14 PageID #: 852

                                                                                                 10


        Another case Plaintiff attempts to use to limit the scope of the creative professional

exemption, Seok Hwi Cha v. YP’s Kani, Inc., is an inappropriate comparison because it rests

much of its analysis on an irrelevant Department of Labor interpretation regarding when chefs

count as creative professionals. 317 F. Supp. 3d 1215, 1219 (N.D. Ga. 2018) (citing Defining and

Delimiting the Exemptions for Executive, Administrative, Professional, Outside Sales and

Computer Employees, 69 Fed. Reg. 22122, 22154 (Apr. 23, 2004).) Chefs and video editors have

very different jobs, and the standards applied to one should not be applied haphazardly to

another. Instead, as required by the FLSA, determination of exempt creative professional status

must be made on a case-by-case basis.

II.     DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON
        PLAINTIFF’S WAGE STATEMENT REQUIREMENT CLAIM.

        Defendant DeSales is entitled to summary judgment on Plaintiff’s Wage Statement

Requirement Claim because, as Plaintiff admitted in his pre-motion letter (Pl.’s Pre-Mot. Letter

Resp., 2, ECF No. 29) and again admits in his Opposition (Opp., 22), this claim is predicated on

finding that Plaintiff was misclassified as an exempt overtime employee.

        Defendant DeSales provided Plaintiff with the wage statements that New York law

required, using a New York Department of Labor form during the few years when there was an

annual requirement, and then continuing to comply when the requirement changed to supplying

the information with each payment of wages. This met the relevant NY Labor Law requirements

regardless of how Plaintiff was classified for overtime purposes. Accordingly, Defendant

DeSales is also entitled to summary judgment on this claim.

                                         CONCLUSION
        For the foregoing reasons, and for those reasons stated in Defendants’ opening papers,

Defendants respectfully request that the Court grant their motion for summary judgment.



97149017_7
Case 1:19-cv-05122-BMC Document 42 Filed 07/01/20 Page 14 of 14 PageID #: 853

                                                                                11


Dated: New York, New York
July 1, 2020
                                       Respectfully submitted,

                                        HUGHES HUBBARD & REED LLP

                                        By: /s/ Ned. H. Bassen
                                            Ned H. Bassen
                                            Miles Orton
                                        One Battery Park Plaza
                                        New York, New York 10004-1482
                                        (212) 837-6000

                                        Attorneys for Defendant DeSales Media Group, Inc




97149017_7
